Citation Nr: 1208202	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's son, WAC, is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from August 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of July 2007 of the Department of Veterans Affairs (VA), Regional Office (RO) and Insurance Center (ROIC), located in Philadelphia, Pennsylvania.  The appellant's son is William Arthur Clancy (WAC).  

Following the ROIC's denial of the appellant's claim, the appellant, along with his spouse, provided testimony before the undersigned Veterans Law Judge (VLJ) in Philadelphia.  This occurred in November 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

On appeal is the appellant's claim for recognition of his son, WAC, as a helpless child on the basis of permanent incapacity for self-support.  The appellant has asserted that WAC, who was borne on February [redacted], 1981, lives at home, is unable to provide financial support for himself, and suffers from Tourettes syndrome and depression.  It has been further claimed that the appellant pays all of WAC's living costs, that he and his wife provide emotional stability for WAC, and that WAC has suffered from his emotional and physical abnormalities since he was in high school.  

To support his assertions, the appellant has submitted a statement written by a Doctor R. L. Barrios.  In his statement, the doctor wrote that WAC suffers from obsessive compulsive disorder and adult attention deficit disorder.  The doctor further indicated that WAC has not responded to treatment and will remain helpless and unable to work for the rest of his life.  

A review of the claims folder indicates that additional medical treatment records of WAC have been submitted in support of the appellant's assertions.  Of interest is a psychiatric examination of August 2001 written by a Doctor A. M. Nemeth.  On that treatment record, the examiner indicated that WAC was suffering from dysthymia, along with a personality disorder with schizoid and paranoid features, who was unable to control his compulsions.  The examiner suggested that WAC may have been suffering from these various disabilities since childhood.  These limited treatment records, along with the statements and testimony provided by the appellant, appear to be the only proof that corroborates the appellant's assertions that WAC is helpless and permanently incapacitated for self-support.  

In order to obtain concurrent benefits, the appellant seeks recognition of WAC as a helpless child due to permanent incapacity for self support.  The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011). 

In order to establish entitlement to recognition as the helpless child of the service member, it must be shown, in this case, that WAC was permanently incapable of self support by reason of mental or physical defect as of his or her eighteenth birthday.  See 38 C.F.R. § 3.356(a) (2011).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id. 

The principal factors for consideration under 38 C.F.R. §3.356 (2011) are:

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The United States Court of Veterans Appeals, hereinafter the Court, has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the appellant's child's condition subsequent to his or her eighteenth birthday is not for consideration.  If the individual in question is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id. 

As noted above, there is a lack of evidence concerning WAC's condition at the time in which he turned eighteen, which would have been February [redacted], 1999.  That is, although the appellant and two physicians have intimated that WAC was suffering from psychological difficulties when he was eighteen, there is no specific medical evidence of record showing that this was the case when he actually turned eighteen.  Moreover, there is no medical evidence or scholastic information indicating that prior to WAC turning eighteen that he was incapable of self-support.  In any event, before addressing the merits of the claim, the Board finds that additional development of the evidence is required. 

Also, because of the dearth of evidence concerning WAC, the Board concludes that there is insufficient medical evidence for the Board to make a conclusive determination whether the appellant's son has a disability, disease, or disorder that has caused him to be permanently incapable of self-support prior to and after his 18th birthday.  Specifically, it is unclear to the degree WAC's purported disorders prevent him from earning sufficient income for his reasonable support, or whether his possible lack of meaningful employment is due to mere disinclination to work or past contribution by his relatives.  See 38 C.F.R. § 3.356(b)(3) (2011).  The Board may only consider independent medical evidence of record to support its findings and cannot render its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the present case, the issue of whether WAC's purported condition rendered him permanently incapable of self-support at the time of his 18th birthday, and continues to do so, is a medical one.  VA also is required to provide an examination when the evidence is insufficient to make a decision on the claim, which is the present situation.  38 C.F.R. § 1.59(a)(4) (2011).  As such, a remand is necessary to obtain a VA medical examination and opinion regarding this issue. 

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO/AMC for the following actions: 

1.  The RO/AMC should contact the appellant and ask that he provide the following information with respect to his son, WAC. 

a.  WAC's current mailing address and telephone number. 
b.  The names and addresses of schools attended by WAC that may have evidence showing that WAC was diagnosed with physical and psychological disabilities and deficits prior to his 18th birthday.  The appellant should also be asked to sign any necessary releases needed so that the VA may obtain information from the schools listed by the appellant (or WAC). 
c.  A detailed description of the type of support, either financial or moral, given to WAC. 
d.  A detailed description of how WAC's purported psychological disabilities incapacitates him such that he should be considered a helpless child on the basis of permanent incapacity for self-support.
e.  Any additional documents, either medical or governmental, that may substantiate the appellant's assertions concerning the medical health and well-being of his son, WAC. 

All obtained information should be included in the claims folder for review.  The AMC is instructed to inform the appellant the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant should be further informed that a lack of evidence may detrimentally affect his claim for benefits.  If no additional evidence is received, this should be noted in the claims folder. 

2.  Once the information requested in item one has been obtained and included in the claims folder, the AMC should contact WAC and request that the following information be provided to the AMC. 

a.  Medical documentation showing that WAC has been diagnosed as suffering from any psychological and physical disabilities prior to his 18th birthday.  
b.  WAC's marital status, i.e., is he now married or if not, when did he get a divorce. 
c.  A detailed description of the type of support, either financial or moral, given to WAC from the appellant and the appellant's spouse.  
d.  A detailed description of how WAC's purported disabilities incapacitates him such that he should be considered a helpless child on the basis of permanent incapacity for self-support. 
e.  WAC should be further informed that, in conjunction with his father's claim, it may be necessary for him to undergo a VA medical examination.  WAC should be asked whether he is willing to appear for such an examination. 

All obtained information should be included in the claims folder for review.  WAC should be informed that his cooperation is needed and that a withholding of information may detrimentally effect his father's claim for benefits.  If no additional evidence is received, this should be noted in the claims folder. 

3.  After WAC and the appellant has responded to the above items, and if there is independent evidence showing that WAC was diagnosed as having psychological and/or physical disabilities prior to his 18th birthday, the AMC should accomplish the following: 

a.  The AMC should contact the primary and secondary schools of WAC and determine whether WAC was enrolled in any special classes or programs as a result of his disabilities.  
b.  The AMC should obtain, based upon the names and addresses of medical care providers given to it by the appellant and WAC, WAC's medical records from those providers from the time of his birth to the present.  Of particular interest are all of the medical records of Doctors A. M. Nemeth and R. L. Barrios.

All obtained information should be included in the claims folder for review.  If no additional evidence is received, this should be noted in the claims folder. 

4.  If it is determined that WAC suffered from psychiatric and/or physical disabilities prior to his 18th birthday, and after the AMC has obtained WAC's medical and scholastic records, the AMC should then schedule WAC for a medical examination.  The purpose of such an examination it to determine whether, at the age of 18, he was permanently incapable of self-support due to his claimed and purported disorders.  The claims file, including a complete copy of this remand, WAC's pertinent treatment records, and other history must be made available for review by the examiner.  The examination report must state whether such review was accomplished. 

WAC should be advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on his father's claim.  

Based on a physical examination of WAC and a comprehensive review of the claims file, including any recent additional evidence received, the examiner is asked to provide an opinion responding to the following questions: 

a.  Whether it is at least as likely as not (meaning 50 percent or more probable) that any disorders rendered WAC permanently incapable of self-support at the time of his 18th birthday.  The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown. 
b.  If it is determined that WAC is (and has been) capable of self-support, then the examiner should identify the evidence that establishes that WAC is capable of self-support and discuss his industrial and employment capabilities. 
c.  If a finding is made that WAC was permanently incapable of self-support as of his 18th birthday, then the examiner should determine whether it is at least as likely as not (meaning 50 percent or more probable) there was improvement sufficient to render WAC capable of self-support after the age of 18. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

5.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the AMC should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure of his son to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


